DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed. 

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings were received on 05/21/2020.  These drawings are acceptable.

Specification
Specification is object to for the following informalities: page 10, lines 8, the word “cam” should read “can”. 


Claims Status
Claims 1-8 are pending for examination in this Office action. 

Claim Objections
Claims 1-8 objected to because of the following informalities. 
Regarding claim 1, the term “A-D” (at line 6) should be completely spelled out before the abbreviation can be used. 
Regarding claim 8, the term “A-D” (at line 6) should be completely spelled out before the abbreviation can be used.  
Claims 2-7 are objected to for being dependent on objected base claim. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the AD conversion" in line 26.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the AD conversion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-7 are rejected for being independent on rejected base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688